Citation Nr: 1142748	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and aortic stenosis.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson


WITNESSES AT HEARING ON APPEAL

The Veteran and P.G.


ATTORNEY FOR THE BOARD

S. Heneks, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefit sought on appeal.  

In August 2009, the Veteran presented testimony at a personal hearing conducted at the Togus RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In May 2010, the Board remanded the matter on appeal to afford the Veteran a VA examination and to obtain his Social Security Administration (SSA) records.  In a January 2011 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in July 2011, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

In August 2011, the Veteran's attorney requested another travel board hearing.  As stated above, the Veteran already presented testimony on this issue in August 2009.  The Board notes that the Veteran is not entitled to another hearing before the Board as a matter of course.  In fact, the language of the applicable statute and regulation state in pertinent part that "[a]n appellant....may request a hearing....."  (emphasis added).  38 C.F.R. § 20.703.  The Veteran and his attorney were both present at the time of the August 2009 hearing, where the Veteran fully presented his contentions with regard to the history of his disability and the reasons why he felt it should be service connected.  In addition, the Veteran and his attorney have not stated why the first hearing was insufficient or why another hearing is necessary.  Since the case is being remanded for further development of the evidence, the Veteran and his attorney will have another opportunity after the development of the evidence on remand is accomplished and a supplemental statement of the case is issued to request another Board hearing at that time and any such request should include the reasons that an additional hearing before the Board is necessary.  Accordingly, the Veteran's current request for another hearing is denied.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.703, 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the July 2011 Joint Motion, the parties determined that the Board relied on an inadequate July 2010 VA examination in denying the Veteran's claim.  Specifically, the parties cited to Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) and stated that the examiner's reasoning was deficient because the fact that the Veteran apparently never sought treatment for his constant chest pain during service was, by itself, not a sufficient basis on which to base a nexus opinion.  In this regard, the examiner did not account for the Veteran's testimony that he had chest pains during service in the examination report.  The parties also noted that the examiner provided no opinion concerning the origin of the in-service chest pain, to include whether it may have been due to his bicuspid aortic valve with moderately severe aortic stenosis, whether it was an early manifestation of CAD, or whether it was attributable to something else entirely.  Therefore, a remand is necessary for an addendum to the VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously stated in the prior decision, the Veteran testified that he had chest pains almost his whole life to include prior to his entrance to service, right before he entered service, on several occasions during service, and has continued to experience chest pains after service.  He indicated that his chest pains worsened during service.  

The service treatment records reflect no treatment or diagnosis of a heart disability.  A November 1966 clinical record indicated that the Veteran's heart was normal with no murmurs.  At the time of his December 1966 separation from service, the Veteran complained of constant chest pain.  The examination report noted that a physician was not consulted and there were no complications or sequelae.  Thus, there was no diagnosis of a heart disability during the Veteran's military service.  

After service, the Veteran testified that he was prescribed nitroglycerin pills in 1971.  The Veteran could not identify the name of the physician and a record of such treatment has not been associated with the claims file.  The first post-service medical evidence of a heart disability was in December 2003 private treatment records of Dr. C.C. and H.R.M.C. wherein it was noted that the Veteran had experienced chest discomfort over the past two years and had moderate aortic stenosis.  It was also indicated that the Veteran had multiple risk factors for coronary artery disease including hypertension, hypercholesterolemia, family history, and cigarette smoking.  A February 2005 VA record had an assessment of coronary artery disease and bicuspid aortic valve with moderately severe aortic stenosis and moderately severe PUD (peptic ulcer disease).  

Although there is no indication that the Veteran sought treatment for chest pain during service, the Veteran's contentions that he experienced chest pain during service is competent evidence because a layperson's description of symptoms, such as pain, is considered competent evidence.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the examiner must consider the Veteran's contentions about chest pain when rendering his opinion.  Further, the Board observes that the Veteran submitted an article regarding congenital aortic valve stenosis that should be reviewed by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the July 2010 examination report to the physician who conducted the examination for an addendum.  If this is not possible, schedule the Veteran for a VA examination to evaluate his claim for service connection for a heart disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and August 2009 article the examiner should render any relevant diagnoses pertaining to the claim for a heart disability, to include CAD and aortic stenosis.  

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current heart disability is causally or etiologically related to his symptomatology in military service (October 1965 to January 1967) as opposed to its being more likely due to some other factor or factors.  The Board is particularly interested in the significance, if any, between the Veteran's reports that he experienced chest pain during service and his current diagnoses of CAD and aortic stenosis.  

Additionally, the examiner should indicate whether there is any evidence that a superimposed disease or injury on the bicuspid aortic valve occurred during service and, if so, whether any superimposed disease or injury is related to any current heart disability.  In particular, the examiner should address whether the Veteran's chest pains during service represent a superimposed injury on the bicuspid valve that led to aortic stenosis or CAD. 

When rendering his opinions, the examiner should note the article regarding congenital aortic valve stenosis that the Veteran submitted in August 2009.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


